UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from to Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address of Principal Executive Offices, and Telephone Number Identification No. 1-3525 AMERICAN ELECTRIC POWER COMPANY, INC. (A New York Corporation) 13-4922640 1-3457 APPALACHIAN POWER COMPANY (A Virginia Corporation) 54-0124790 1-2680 COLUMBUS SOUTHERN POWER COMPANY (An Ohio Corporation) 31-4154203 1-3570 INDIANA MICHIGAN POWER COMPANY (An Indiana Corporation) 35-0410455 1-6543 OHIO POWER COMPANY (An Ohio Corporation) 31-4271000 0-343 PUBLIC SERVICE COMPANY OF OKLAHOMA (An Oklahoma Corporation) 73-0410895 1-3146 SOUTHWESTERN ELECTRIC POWER COMPANY (A Delaware Corporation) 72-0323455 All Registrants 1 Riverside Plaza, Columbus, Ohio 43215-2373 Telephone (614) 716-1000 Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether American Electric Power Company, Inc. has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether Appalachian Power Company, Columbus Southern Power Company, Indiana Michigan Power Company, Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric Power Company have submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether American Electric Power Company, Inc. is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of ‘large accelerated filer,’ ‘accelerated filer’ and ‘smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether Appalachian Power Company, Columbus Southern Power Company, Indiana Michigan Power Company, Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric Power Company are large accelerated filers, accelerated filers, non-accelerated filers or smaller reporting companies.See the definitions of ‘large accelerated filer,’ ‘accelerated filer’ and ‘smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). Yes No X Columbus Southern Power Company and Indiana Michigan Power Company meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and are therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) to Form 10-Q. Number of shares of common stock outstanding of the registrants at April 29, 2010 American Electric Power Company, Inc. ($6.50 par value) Appalachian Power Company (no par value) Columbus Southern Power Company (no par value) Indiana Michigan Power Company (no par value) Ohio Power Company (no par value) Public Service Company of Oklahoma ($15 par value) Southwestern Electric Power Company ($18 par value) AMERICAN ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY COMPANIES INDEX TO QUARTERLY REPORTS ON FORM 10-Q March 31, 2010 Glossary of Terms Forward-Looking Information Part I. FINANCIAL INFORMATION Items 1, 2 and 3 - Financial Statements, Management’s Financial Discussion and Analysis and Quantitative and Qualitative Disclosures About Risk Management Activities: American Electric Power Company, Inc. and Subsidiary Companies: Management’s Financial Discussion and Analysis of Results of Operations Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Consolidated Financial Statements Appalachian Power Company and Subsidiaries: Management’s Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Columbus Southern Power Company and Subsidiaries: Management’s Narrative Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Indiana Michigan Power Company and Subsidiaries: Management’s Narrative Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Ohio Power Company Consolidated: Management’s Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Public Service Company of Oklahoma: Management’s Narrative Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Southwestern Electric Power Company Consolidated: Management’s Financial Discussion and Analysis Quantitative and Qualitative Disclosures About Risk Management Activities Condensed Consolidated Financial Statements Index to Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Condensed Notes to Condensed Financial Statements of Registrant Subsidiaries Combined Management’s Discussion and Analysis of Registrant Subsidiaries Controls and Procedures Part II.OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 5. Other Information Item 6. Exhibits: Exhibit 10 Exhibit 12 Exhibit 31(a) Exhibit 31(b) Exhibit 32(a) Exhibit 32(b) SIGNATURE This combined Form 10-Q is separately filed by American Electric Power Company, Inc., Appalachian Power Company, Columbus Southern Power Company, Indiana Michigan Power Company, Ohio Power Company, Public Service Company of Oklahoma and Southwestern Electric Power Company.Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to the other registrants. GLOSSARY OF TERMS When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below. Term Meaning AEGCo AEP Generating Company, an AEP electric utility subsidiary. AEP or Parent American Electric Power Company, Inc. AEP Consolidated AEP and its majority owned consolidated subsidiaries and consolidated affiliates. AEP Credit AEP Credit, Inc., a subsidiary of AEP which factors accounts receivable and accrued utility revenues for affiliated electric utility companies. AEP East companies APCo, CSPCo, I&M, KPCo and OPCo. AEP Power Pool Members are APCo, CSPCo, I&M, KPCo and OPCo.The Pool shares the generation, cost of generation and resultant wholesale off-system sales of the member companies. AEP System or the System American Electric Power System, an integrated electric utility system, owned and operated by AEP’s electric utility subsidiaries. AEP West companies PSO, SWEPCo, TCC and TNC. AEPSC American Electric Power Service Corporation, a service subsidiary providing management and professional services to AEP and its subsidiaries. AFUDC Allowance for Funds Used During Construction. AOCI Accumulated Other Comprehensive Income. APCo Appalachian Power Company, an AEP electric utility subsidiary. APSC Arkansas Public Service Commission. ASU Accounting Standard Update. CAA Clean Air Act. CLECO Central Louisiana Electric Company, a nonaffiliated utility company. CO2 Carbon Dioxide and other greenhouse gases. Cook Plant Donald C. Cook Nuclear Plant, a two-unit, 2,191 MW nuclear plant owned by I&M. CSPCo Columbus Southern Power Company, an AEP electric utility subsidiary. CTC Competition Transition Charge. CWIP Construction Work in Progress. DETM Duke Energy Trading and Marketing L.L.C., a risk management counterparty. DHLC Dolet Hills Lignite Company, LLC, a wholly-owned lignite mining subsidiary of SWEPCo. E&R Environmental compliance and transmission and distribution system reliability. EIS Energy Insurance Services, Inc., a nonaffiliated captive insurance company. ERCOT Electric Reliability Council of Texas. ESP Electric Security Plans, filed with the PUCO, pursuant to the Ohio Amendments. ETT Electric Transmission Texas, LLC, an equity interest joint venture between AEP Utilities, Inc. and MidAmerican Energy Holdings Company Texas Transco, LLC formed to own and operate electric transmission facilities in ERCOT. FAC Fuel Adjustment Clause. FASB Financial Accounting Standards Board. Federal EPA United States Environmental Protection Agency. FERC Federal Energy Regulatory Commission. FGD Flue Gas Desulfurization or Scrubbers. FTR Financial Transmission Right, a financial instrument that entitles the holder to receive compensation for certain congestion-related transmission charges that arise when the power grid is congested resulting in differences in locational prices. GAAP Accounting Principles Generally Accepted in the United States of America. I&M Indiana Michigan Power Company, an AEP electric utility subsidiary. IGCC Integrated Gasification Combined Cycle, technology that turns coal into a cleaner-burning gas. Interconnection Agreement Agreement, dated July 6, 1951, as amended, by and among APCo, CSPCo, I&M, KPCo and OPCo, defining the sharing of costs and benefits associated with their respective generating plants. IRS Internal Revenue Service. IURC Indiana Utility Regulatory Commission. KGPCo Kingsport Power Company, an AEP electric distribution subsidiary. KPCo Kentucky Power Company, an AEP electric utility subsidiary. KPSC Kentucky Public Service Commission. kV Kilovolt. KWH Kilowatthour. LPSC Louisiana Public Service Commission. MISO Midwest Independent Transmission System Operator. MLR Member load ratio, the method used to allocate AEP Power Pool transactions to its members. MMBtu Million British Thermal Units. MPSC Michigan Public Service Commission. MTM Mark-to-Market. MW Megawatt. MWH Megawatthour. NEIL Nuclear Electric Insurance Limited. NOx Nitrogen oxide. Nonutility Money Pool AEP’s Nonutility Money Pool. NSR New Source Review. OCC Corporation Commission of the State of Oklahoma. OPCo Ohio Power Company, an AEP electric utility subsidiary. OPEB Other Postretirement Benefit Plans. OTC Over the counter. OVEC Ohio Valley Electric Corporation, which is 43.47% owned by AEP. PJM Pennsylvania – New Jersey – Maryland regional transmission organization. PM Particulate Matter. PSO Public Service Company of Oklahoma, an AEP electric utility subsidiary. PUCO Public Utilities Commission of Ohio. PUCT Public Utility Commission of Texas. Registrant Subsidiaries AEP subsidiaries which are SEC registrants; APCo, CSPCo, I&M, OPCo, PSO and SWEPCo. Risk Management Contracts Trading and nontrading derivatives, including those derivatives designated as cash flow and fair value hedges. Rockport Plant A generating plant, consisting of two 1,300 MW coal-fired generating units near Rockport, Indiana, owned by AEGCo and I&M. RTO Regional Transmission Organization. S&P Standard and Poor’s. Sabine Sabine Mining Company, a lignite mining company that is a consolidated variable interest entity. SIA System Integration Agreement. SNF Spent Nuclear Fuel. SO2 Sulfur Dioxide. SPP Southwest Power Pool. Stall Unit J. Lamar Stall Unit at Arsenal Hill Plant. SWEPCo Southwestern Electric Power Company, an AEP electric utility subsidiary. TCC AEP Texas Central Company, an AEP electric utility subsidiary. Texas Restructuring Legislation Legislation enacted in 1999 to restructure the electric utility industry in Texas. TNC AEP Texas North Company, an AEP electric utility subsidiary. True-up Proceeding A filing made under the Texas Restructuring Legislation to finalize the amount of stranded costs and other true-up items and the recovery of such amounts. Turk Plant John W. Turk, Jr. Plant. Utility Money Pool AEP System’s Utility Money Pool. VIE Variable Interest Entity. Virginia SCC Virginia State Corporation Commission. WPCo Wheeling Power Company, an AEP electric distribution subsidiary. WVPSC Public Service Commission of West Virginia. FORWARD-LOOKING INFORMATION This report made by AEP and its Registrant Subsidiaries contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.Although AEP and each of its Registrant Subsidiaries believe that their expectations are based on reasonable assumptions, any such statements may be influenced by factors that could cause actual outcomes and results to be materially different from those projected.Among the factors that could cause actual results to differ materially from those in the forward-looking statements are: · The economic climate and growth in, or contraction within, our service territory and changes in market demand and demographic patterns. · Inflationary or deflationary interest rate trends. · Volatility in the financial markets, particularly developments affecting the availability of capital on reasonable terms and developments impairing our ability to finance new capital projects and refinance existing debt at attractive rates. · The availability and cost of funds to finance working capital and capital needs, particularly during periods when the time lag between incurring costs and recovery is long and the costs are material. · Electric load and customer growth. · Weather conditions, including storms, and our ability to recover significant storm restoration costs through applicable rate mechanisms. · Available sources and costs of, and transportation for, fuels and the creditworthiness and performance of fuel suppliers and transporters. · Availability of necessary generating capacity and the performance of our generating plants. · Our ability to recover I&M’s Donald C. Cook Nuclear Plant Unit 1 restoration costs through warranty, insurance and the regulatory process. · Our ability to recover regulatory assets and stranded costs in connection with deregulation. · Our ability to recover increases in fuel and other energy costs through regulated or competitive electric rates. · Our ability to build or acquire generating capacity, including the Turk Plant, and transmission line facilities (including our ability to obtain any necessary regulatory approvals and permits) when needed at acceptable prices and terms and to recover those costs (including the costs of projects that are cancelled) through applicable rate cases or competitive rates. · New legislation, litigation and government regulation, including requirements for reduced emissions of sulfur, nitrogen, mercury, carbon, soot or particulate matter and other substances or additional regulation of fly ash and similar combustion products that could impact the continued operation and cost recovery of our plants. · Timing and resolution of pending and future rate cases, negotiations and other regulatory decisions (including rate or other recovery of new investments in generation, distribution and transmission service and environmental compliance). · Resolution of litigation (including our dispute with Bank of America). · Our ability to constrain operation and maintenance costs. · Our ability to develop and execute a strategy based on a view regarding prices of electricity, natural gas and other energy-related commodities. · Changes in the creditworthiness of the counterparties with whom we have contractual arrangements, including participants in the energy trading market. · Actions of rating agencies, including changes in the ratings of debt. · Volatility and changes in markets for electricity, natural gas, coal, nuclear fuel and other energy-related commodities. · Changes in utility regulation, including the implementation of ESPs and related regulation in Ohio and the allocation of costs within regional transmission organizations, including PJM and SPP. · Accounting pronouncements periodically issued by accounting standard-setting bodies. · The impact of volatility in the capital markets on the value of the investments held by our pension, other postretirement benefit plans and nuclear decommissioning trust and the impact on future funding requirements. · Prices and demand for power that we generate and sell at wholesale. · Changes in technology, particularly with respect to new, developing or alternative sources of generation. · Other risks and unforeseen events, including wars, the effects of terrorism (including increased security costs), embargoes and other catastrophic events. · Our ability to recover through rates the remaining unrecovered investment, if any,in generating units that may be retired before the end of their previously projected useful lives. AEP and its Registrant Subsidiaries expressly disclaim any obligation to update any forward-looking information. AMERICAN ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY COMPANIES MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS EXECUTIVE OVERVIEW Economic Conditions In comparing first quarter 2010 results to the prior year, retail margins increased due to rate increases in various jurisdictions and higher residential demand for electricity as a result of favorable weather.Additionally, margins from off-system sales increased in 2010 primarily due to higher physical sales in our eastern region reflecting favorable generation availability.These margins were partially offset by lower commercial KWH sales due to continued weaknesses in the economy and lower industrial KWH sales due to reduced operations by several of our largest industrial customers. Company-wide Staffing and Budget Review Due to the continued slow recovery in the U.S. economy and a corresponding negative impact on energy consumption, we are currently conducting initiatives to achieve workforce reductions and significantly reduce other operation and maintenance spending.Achieving these goals will involve identifying process improvements, streamlining organizational designs and developing other efficiencies that can deliver additional sustainable savings. Regulatory Activity Our significant 2010 rate proceedings include: Kentucky – In December 2009, KPCo filed a base rate case with the KPSC to increase base revenues by $124 million annually based on an 11.75% return on common equity.In April 2010, the Kentucky Industrial Utility Customers recommended an annual base revenue increase of no more than $41 million.New rates are expected to become effective in July 2010. Michigan – In January 2010, I&M filed for a $63 million increase in annual Michigan base rates based on an 11.75% return on common equity.I&M can request interim rates, subject to refund, after six months.The MPSC must issue a final order within one year. Ohio – Ohio law requires the PUCO to determine, following the end of each year of the ESP, if rate adjustments included in the ESP resulted in significantly excessive earnings.If the rate adjustments, in the aggregate, result in significantly excessive earnings, the excess amount would be returned to customers.The PUCO’s decision determining a methodology is not expected to be finalized until a filing is made by CSPCo and OPCo in 2010 related to 2009 earnings and the PUCO issues an order thereon.As a result, CSPCo and OPCo are unable to determine whether they will be required to return any of their Ohio revenues to customers. Oklahoma – In 2009, the OCC approved PSO’s Capital Reliability Rider (CRR) filing which requires PSO to file a base rate case no later than July 2010. Texas – In April 2010, a settlement was approved by the PUCT to increase SWEPCo’s base rates by approximately $15 million annually, effective May 2010, including a return on equity of 10.33%.The settlement agreement also allows SWEPCo a $10 million one-year surcharge rider to recover additional vegetation management costs that SWEPCo must spend within two years. Virginia – In July 2009, APCo filed a generation and distribution base rate increase with the Virginia SCC of $154 million annually based on a 13.35% return on common equity.The Virginia SCC staff and intervenors have recommended revenue increases ranging from $33 million to $94 million.Interim rates, subject to refund, became effective in December 2009 but were discontinued in February 2010 when Virginia newly enacted legislation suspended the collection of interim rates.The Virginia SCC is required to issue a final order no later than July 2010 with new rates effective August 2010. West Virginia – APCo provided notice to the WVPSC that it intends to file a base rate case during 2010. 2010 Health Care Legislation The Patient Protection and Affordable Care Act and the related Health Care and Education Reconciliation Act (Health Care Acts) were enacted in March 2010.The Health Care Acts amend tax rules so that the portion of employer health care costs that are reimbursed by the Medicare Part D prescription drug subsidy will no longer be deductible by the employer for federal income tax purposes effective for years beginning after December 31, 2012.Because of the loss of the future tax deduction, a reduction in the deferred tax asset related to the nondeductible OPEB liabilities accrued to date was recorded in March 2010.This reduction did not materially affect our cash flows or financial condition.For the three months ended March 31, 2010, deferred tax assets decreased $56 million, partially offset by recording net tax regulatory assets of $35 million in our jurisdictions with regulated operations, resulting in a decrease in net income of $21 million. RESULTS OF OPERATIONS SEGMENTS Our reportable segments and their related business activities are as follows: Utility Operations · Generation of electricity for sale to U.S. retail and wholesale customers. · Electricity transmission and distribution in the U.S. AEP River Operations · Commercial barging operations that annually transport coal and dry bulk commodities primarily on the Ohio, Illinois and lower Mississippi Rivers. Generation and Marketing · Wind farms and marketing and risk management activities primarily in ERCOT. The table below presents our consolidated Net Income by segment for the three months ended March 31, 2010 and 2009. Three Months Ended March 31, (in millions) Utility Operations $ $ AEP River Operations 3 11 Generation and Marketing 10 24 All Other (a) ) ) Net Income $ $ (a) While not considered a business segment, All Other includes: · Parent’s guarantee revenue received from affiliates, investment income, interest income and interest expense and other nonallocated costs. · Forward natural gas contracts that were not sold with our natural gas pipeline and storage operations in 2004 and 2005.These contracts are financial derivatives which gradually settle and completely expire in 2011. AEP CONSOLIDATED First Quarter of 2010 Compared to First Quarter of 2009 Net Income in 2010 decreased $17 million compared to 2009 primarily due to the impact of OPEB taxes recorded in the first quarter of 2010 related to the tax treatment associated with the future reimbursement of Medicare Part D retiree prescription drug benefits. Average basic shares outstanding increased to 478 million in 2010 from 407 million in 2009 primarily due to the issuance of 69 million shares of AEP common stock in April 2009.Actual shares outstanding were 479 million as of March 31, 2010. Our results of operations are discussed below by operating segment. UTILITY OPERATIONS We believe that a discussion of the results from our Utility Operations segment on a gross margin basis is most appropriate in order to further understand the key drivers of the segment.Gross margin represents utility operating revenues less the related direct cost of fuel, including consumption of chemicals and emissions allowances, and purchased power. Three Months Ended March 31, (in millions) Revenues $ $ Fuel and Purchased Power Gross Margin Depreciation and Amortization Other Operating Expenses Operating Income Other Income, Net 43 30 Interest Expense Income Tax Expense Net Income $ $ Summary of KWH Energy Sales for Utility Operations For the Three Months Ended March 31, 2010 and 2009 Energy/Delivery Summary (in millions of KWH) Retail: Residential Commercial Industrial Miscellaneous Total Retail (a) Wholesale Total KWHs (a) Includes energy delivered to customers served by AEP’s Texas Wires Companies. Cooling degree days and heating degree days are metrics commonly used in the utility industry as a measure of the impact of weather on net income.In general, degree day changes in our eastern region have a larger effect on net income than changes in our western region due to the relative size of the two regions and the number of customers within each region. Summary of Heating and Cooling Degree Days for Utility Operations For the Three Months Ended March 31, 2010 and 2009 (in degree days) Eastern Region Actual – Heating (a) Normal – Heating (b) Actual – Cooling (c) - 5 Normal – Cooling (b) 3 3 Western Region Actual – Heating (a) Normal – Heating (b) Actual – Cooling (d) 20 99 Normal – Cooling (b) 58 56 (a) Eastern Region and Western Region heating degree days are calculated on a 55 degree temperature base. (b) Normal Heating/Cooling represents the thirty-year average of degree days. (c) Eastern Region cooling degree days are calculated on a 65 degree temperature base. (d) Western Region cooling degree days are calculated on a 65 degree temperature base for PSO/SWEPCo and a 70 degree temperature base for TCC/TNC. First Quarter of 2010 Compared to First Quarter of 2009 Reconciliation of First Quarter 2009 to First Quarter of 2010 Net Income from Utility Operations (in millions) First Quarter of 2009 $ Changes in Gross Margin: Retail Margins Off-system Sales 12 Transmission Revenues 10 Other Revenues ) Total Change in Gross Margin Total Expenses and Other: Other Operation and Maintenance ) Depreciation and Amortization ) Taxes Other Than Income Taxes (9 ) Interest and Investment Income (3 ) Carrying Costs Income 5 Allowance for Equity Funds Used During Construction 8 Interest Expense ) Equity Earnings of Unconsolidated Subsidiaries 3 Total Expenses and Other ) Income Tax Expense ) First Quarter of 2010 $ The major components of the increase in Gross Margin, defined as revenues less the related direct cost of fuel, including consumption of chemicals and emissions allowances, and purchased power were as follows: · Retail Margins increased $169 million primarily due to the following: · A $52 million increase related to an increase in interim rates in Virginia and the recovery of E&R costs in Virginia and construction financing costs in West Virginia, a $31 million increase related to the PUCO’s approval of our Ohio ESPs, a $12 million net rate increase for I&M, an $11 million increase in base rates in Oklahoma and $22 million of rate increases in our other jurisdictions. · A $38 million increase in weather-related usage primarily due to a 4% increase in heating degree days in our eastern region and a 48% increase in heating degree days in our western region. · A $20 million increase in fuel margins due to higher fuel and purchased power costs recorded in 2009 related to the Cook Plant Unit 1 shutdown.This increase in fuel margins was offset by a corresponding decrease in Other Revenues as discussed below. · These increases were offset by a $37 million decrease in non-weather usage due to reduced operations by several significant industrial customers, reduced usage by commercial customers due to difficult economic conditions and the termination of an I&M unit power agreement. · Margins from Off-system Sales increased $12 million primarily due to higher physical sales volumes in our eastern region reflecting favorable generation availability. · Transmission Revenues increased $10 million primarily due to increased revenues in the ERCOT, PJM and SPP regions. · Other Revenues decreased $83 million primarily due to the Cook Plant accidental outage insurance proceeds of $54 million in the first quarter of 2009.I&M reduced customer bills by approximately $20 million in the first quarter of 2009 for the cost of replacement power during the outage period.This decrease in revenues was offset by a corresponding increase in Retail Margins as discussed above.Other Revenues also decreased due to lower gains on sales of emission allowances of $19 million. Total Expenses and Other and Income Tax Expense changed between years as follows: · Other Operation and Maintenance expenses increased $37 million primarily due to the following: · A $26 million increase in demand side management, energy efficiency and vegetation management programs. · A $23 million increase in transmission expenses, including base transmission work, RTO fees and transmission service expenses. · A $19 million increase in system improvements, reliability and other distribution expenses. · A $14 million increase in administrative and general expenses primarily for employee benefits. · A $5 million increase in plant outage and other plant operating and maintenance expenses. These increases were partially offset by: · A $35 million decrease in storm expenses. · A $15 million decrease in low income assistance programs and other customer accounts expense. · Depreciation and Amortization increased $25 million primarily due to new environmental improvements placed in service and other increases in depreciable property balances. · Taxes Other Than Income Taxes increased $9 million primarily due to increases in property and other taxes. · Allowance for Equity Funds Used During Construction increased $8 million related to construction projects at SWEPCo’s Turk Plant and Stall Unit and the reapplication of “Regulated Operations” accounting guidance for the generation portion of SWEPCo’s Texas retail jurisdiction effective the second quarter of 2009. · Interest Expense increased $15 million primarily due to an increase in long-term debt and a decrease in the debt component of AFUDC due to lower CWIP balances at APCo, CSPCo and OPCo. · Income Tax Expense increased $37 million primarily due to the increase in pretax book income, the regulatory accounting treatment of state income taxes and the tax treatment associated with the future reimbursement of Medicare Part D prescription drug benefits. AEP RIVER OPERATIONS First Quarter of 2010 Compared to First Quarter of 2009 Net Income from our AEP River Operations segment decreased from $11 million in 2009 to $3 million in 2010 primarily due to reduced grain loadings, higher fuel and other operating expenses and the recording of a gain on the sale of two older towboats in 2009. GENERATION AND MARKETING First Quarter of 2010 Compared to First Quarter of 2009 Net Income from our Generation and Marketing segment decreased from $24 million in 2009 to $10 million in 2010 primarily due to reduced inception gains from ERCOT marketing activities partially offset by improved plant performance and hedging activities on our generation assets. ALL OTHER First Quarter of 2010 Compared to First Quarter of 2009 Net Loss from All Other decreased from a loss of $18 million in 2009 to a loss of $11 million in 2010 due to lower Parent related expenses. AEP SYSTEM INCOME TAXES First Quarter of 2010 Compared to First Quarter of 2009 Income Tax Expense increased $28 million in the first quarter of 2010 primarily due to the regulatory accounting treatment of state income taxes, other book/tax differences which are accounted for on a flow-through basis and the tax treatment associated with the future reimbursement of Medicare Part D retiree prescription drug benefits. FINANCIAL CONDITION We measure our financial condition by the strength of our balance sheet and the liquidity provided by our cash flows.During the first quarter of 2010, we maintained our strong financial condition as reflected by our long-term debt issuances of $658 million primarily to fund our construction program and refinance debt maturities. DEBT AND EQUITY CAPITALIZATION March 31, 2010 December 31, 2009 ($ in millions) Long-term Debt, including amounts due within one year $ 54.8% $ 56.8% Short-term Debt Total Debt Preferred Stock of Subsidiaries 61 61 AEP Common Equity Total Debt and Equity Capitalization $ 100.0% $ 100.0% Our ratio of debt to total capital increased from 57.2% to 58.1% in the first quarter of 2010 primarily due to an increase in short-term debt of $651 million as a result of a change in an accounting standard applicable to our sale of receivables agreement and an increase of $280 million in commercial paper outstanding. Approximately $1.1 billion of our $18 billion of outstanding long-term debt will mature during the remaining three quarters of 2010, excluding payments due for securitization bonds which we recover directly from ratepayers.In 2009, OPCo issued $500 million of 5.375% senior unsecured notes which we used in April 2010 to pay $400 million of OPCo’s senior unsecured notes at maturity.We issued $658 million of long-term debt during the first quarter of 2010.We believe that our projected cash flows from operating activities are sufficient to support our ongoing operations. LIQUIDITY Liquidity, or access to cash, is an important factor in determining our financial stability.We believe we have adequate liquidity under our existing credit facilities.At March 31, 2010, we had $3.6 billion in aggregate credit facility commitments to support our operations.Additional liquidity is available from cash from operations and a sale of receivables agreement.We are committed to maintaining adequate liquidity.We generally use short-term borrowings to fund working capital needs, property acquisitions and construction until long-term funding is arranged.Sources of long-term funding include issuance of long-term debt, sale-leaseback or leasing agreements or common stock. Credit Facilities We manage our liquidity by maintaining adequate external financing commitments.At March 31, 2010, our available liquidity was approximately $3.3 billion as illustrated in the table below: Amount Maturity (in millions) Commercial Paper Backup: Revolving Credit Facility $ March 2011 Revolving Credit Facility April 2012 Revolving Credit Facility April 2011 Total Cash and Cash Equivalents Total Liquidity Sources Less:AEP Commercial Paper Outstanding Letters of Credit Issued Net Available Liquidity $ We have credit facilities totaling $3.6 billion, of which two $1.5 billion credit facilities support our commercial paper program.The two $1.5 billion credit facilities allow for the issuance of up to $750 million as letters of credit under each credit facility.We also have a $627 million credit facility which can be utilized for letters of credit or draws. It is our intent to renew the March 2011 facility.We are currently reviewing our options related to the April 2011 facility. We use our commercial paper program to meet the short-term borrowing needs of our subsidiaries.The program is used to fund both a Utility Money Pool, which funds the utility subsidiaries, and a Nonutility Money Pool, which funds the majority of the nonutility subsidiaries.In addition, the program also funds, as direct borrowers, the short-term debt requirements of other subsidiaries that are not participants in either money pool for regulatory or operational reasons.The maximum amount of commercial paper outstanding during the first quarter of 2010 was $429 million.The weighted-average interest rate for our commercial paper during 2010 was 0.32%. Debt Covenants and Borrowing Limitations Our revolving credit agreements contain certain covenants and require us to maintain our percentage of debt to total capitalization at a level that does not exceed 67.5%.The method for calculating our outstanding debt and other capital is contractually defined in our revolving credit agreements.At March 31, 2010, this contractually-defined percentage was 54.5%.Nonperformance of these covenants could result in an event of default under these credit agreements.At March 31, 2010, we complied with all of the covenants contained in these credit agreements.In addition, the acceleration of our payment obligations or the obligations of certain of our major subsidiaries prior to maturity under any other agreement or instrument relating to debt outstanding in excess of $50 million would cause an event of default under these credit agreements and in a majority of our non-exchange traded commodity contracts, which would permit the lenders and counterparties to declare the outstanding amounts payable.However, a default under our non-exchange traded commodity contracts does not cause an event of default under our revolving credit agreements. The revolving credit facilities do not permit the lenders to refuse a draw on any facility if a material adverse change occurs. Utility Money Pool borrowings and external borrowings may not exceed amounts authorized by regulatory orders.At March 31, 2010, we had not exceeded those authorized limits. Dividend Policy and Restrictions We have declared common stock dividends payable in cash in each quarter since July 1910, representing 400 consecutive quarters.The Board of Directors declared a quarterly dividend of $0.42 per share in April 2010.Future dividends may vary depending upon our profit levels, operating cash flows and capital requirements, as well as financial and other business conditions existing at the time.We have the option to defer interest payments on the AEP Junior Subordinated Debentures for one or more periods of up to 10 consecutive years per period.During any period in which we defer interest payments, we may not declare or pay any dividends or distributions on, or redeem, repurchase or acquire, our common stock.We believe that these restrictions will not have a material effect on our cash flows, financial condition or limit any dividend payments in the foreseeable future. Credit Ratings Our credit ratings as of March 31, 2010 were as follows: Moody’s S&P Fitch AEP Short Term Debt P-2 A-2 F-2 AEP Senior Unsecured Debt Baa2 BBB BBB In 2010, Moody’s: · Changed its rating outlook for AEP to stable from negative. In 2010, Fitch: · Changed its rating outlook for TCC to stable from negative. Downgrades in our credit ratings by one of the rating agencies listed above could increase our borrowing costs. CASH FLOW Managing our cash flows is a major factor in maintaining our liquidity strength. Three Months Ended March 31, (in millions) Cash and Cash Equivalents at Beginning of Period $ $ Net Cash Flows from Operating Activities 2 Net Cash Flows Used for Investing Activities ) ) Net Cash Flows from Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at End of Period $ $ Cash from operations and short-term borrowings provides working capital and allows us to meet other short-term cash needs. Operating Activities Three Months Ended March 31, (in millions) Net Income $ $ Depreciation and Amortization Other ) ) Net Cash Flows from Operating Activities $ 2 $ Net Cash Flows from Operating Activities were $2 million in 2010 consisting primarily of Net Income of $346 million, $408 million of noncash Depreciation and Amortization offset by $752 million in Other. Other includes a $656 million increasein securitized receivables under the application of new accounting guidance for “Transfers and Servicing” related to our sale of receivables agreement.Other changes represent items that had a current period cash flow impact, such as changes in working capital, as well as items that represent future rights or obligations to receive or pay cash, such as regulatory assets and liabilities.Significant changes in other items include an increase in under-recovered fuel primarily in Ohio and West Virginia and the favorable impact of decreases in fuel inventory and tax receivables.Deferred Income Taxes increased primarily due to the American Recovery and Reinvestment Act of 2009 extending bonus depreciation provisions, a change in tax accounting method and an increase in tax versus book temporary differences from operations. Net Cash Flows from Operating Activities were $317 million in 2009 consisting primarily of Net Income of $363 million and $382 million of noncash Depreciation and Amortization.Other changes represent items that had a current period cash flow impact, such as changes in working capital, as well as items that represent future rights or obligations to receive or pay cash, such as regulatory assets and liabilities.Significant changes in other items include the negative impact on cash of an increase in coal inventory reflecting decreased customer demand for electricity and an increase in under-recovered fuel primarily in Ohio and West Virginia. Investing Activities Three Months Ended March 31, (in millions) Construction Expenditures $ ) $ ) Proceeds from Sales of Assets Other 40 (2
